DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshy et al (U.S. Patent Pub. #  US 2019/0036563 A1) .
Regarding claim 1, Koshy et al discloses an electronic device (figures 1 and 4, a mobile information handling system; paragraphs 0017 and 0061-0064), comprising: a first group of antennas comprising at least a first antenna configured to join a first communication network (figure 4, antenna systems 408, 410, and 412; paragraphs 0064 and 0067, ”… the antennas 408, 410, and 412 are the WWAN/LTE system”) and a second antenna configured to join a second communication network (figure 4, antennas 404 and 406; paragraphs 0064 and 0067, … the antennas 404 and 406 are for are WLAN system”); a second group of antennas different from the first group of antennas (figures 4, the antennas 404-412; paragraphs 0064-0065), the second group of antennas comprising at least a third antenna (figure 4, antenna 412; paragraphs 0064-0065); and power control circuitry coupled to each antenna of the first group of antennas and the second group of antennas (figures 4, a modular dynamic wireless power control system 450; paragraph 0061, the power control circuitry (i.e., a modular dynamic wireless power control system) is coupled to each antennas 408-412), the power control circuitry configured to: receive an indication to increase a transmission power of the first antenna of the first group of antennas (paragraphs 0068 and 0140); Although Koshy et al does not explicitly disclose in response to receiving the indication to increase the transmission power of the first antenna, maintain a superposition radiation power of the electronic device below or equal to a specific absorption ratio threshold by: decreasing a transmission power of the second antenna of the first group of antennas, increasing the transmission power of the first antenna of the first group of antennas, and maintaining a transmission power of each antenna of the second group of antennas.
Koshy et al discloses decreasing a transmission power of the second antenna of the first group of antennas (figure 7B, 720B; paragraph 0088, the modular dynamic wireless power control system yields a power cutback of the WWAN operation ), increasing the transmission power of the first antenna of the first group of antennas(figure7B, 726B; paragraph 0089, “…At 726B, …. the higher WWAN antenna system data transmission levels may be permitted to implement a corresponding increase in power levels within the limitations of 715.”), and maintaining a transmission power of each antenna of the second group of antennas (figure 7B, 724B, paragraph 0089).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the decreasing a transmission power of the second antenna of the first group of antennas, increasing the transmission power of the first antenna of the first group of antennas, and maintaining a transmission power of each antenna of the second group of antennas of Koshy et al in order to maintain transmission power levels within the regulatory limits but provide for dynamic adjustment depending on dynamic activity among the antenna systems as taught by Koshy et al (paragraph 0121).

Regarding claim 2, and as applied to the claim 1 above,  Koshy et al discloses wherein the first group of antennas is located at an upper part of the electronic device and the second group of antennas is located at a lower part of the electronic device (see figure 5,  antenna systems 520, 522, 524, and 526; paragraph 0069, the antenna systems 520, 522, 524, and 526 can be mounted in any location of the display portion 510”) .

Regarding claim 3, and as applied to the claim 1 above,  Koshy et al discloses wherein the power control circuitry is configured to receive the indication to increase the transmission power of the first antenna to connect to the first communication network (figure  7B, 720B; paragraph 0088,   “…the modular dynamic wireless power control system may provide a corresponding increase in power level of the WLAN operation”).

Regarding claim 4, and as applied to the claim 1 above,  Koshy et al discloses wherein the power control circuitry comprises: a first communication network controller associated with the first communication network configured to adjust the transmission power of the first antenna (figure 4, a wireless interface adapter 430;paragrphs 0065 and 0067); and a second communication network controller associated with the second communication network configured to adjust the transmission power of the second antenna(paragraphs 0065 and 0067).

Regarding claim 5, and as applied to the claim 1 above,  wherein the power control circuitry is configured to reference a first look-up table of a plurality of look-up tables stored on a memory of the electronic device(paragraphs 0023, 0060 and 0063), each look-up table of the plurality of look-up tables comprises power adjustment instructions associated with a frequency band (paragraphs 0060 and 0063-0064), and referencing the first look-up table is based on receiving the indication to increase the transmission power of the first antenna on a first frequency band associated with the first look-up table (paragraphs 0104 and 0109-00110).

Regarding claim 6, and as applied to the claim 5 above,  Koshy et al discloses wherein the power control circuitry comprises dedicated front-end circuitry coupled to each antenna of the first group of antennas and the second group of antennas (figure 4, RF front end 402; paragraph 0061), wherein each dedicated front-end circuitry stores a portion of the first look-up table (paragraphs  0023 and 0064, “…RF front end controller 422 that may include access to a local memory”).

Regarding claim 7, and as applied to the claim 5 above, Koshy et al discloses wherein the power control circuitry is configured to maintain the superposition radiation power of the electronic device below or equal to the specific absorption ratio threshold by referencing the power adjustment instructions of the first look-up table (figure 7B, 720A-728A; paragraphs 088-0091,  “…the modular dynamic wireless power control system may also dynamically permit power level increases to within the limitations of 715.”; and paragraphs 0060, 0063, “…modular dynamic wireless power control system 450 may receive a plurality of inputs and access a dynamic power control adjustment policy stored for antenna element power control parameters to execute modifications to the power levels amongst the antenna systems 404, 406, 408, 410 and 412.”). 

Regarding claim 8, and as applied to the claim 7 above,   Koshy et al discloses wherein referencing the power adjustment instructions of the first look-up table comprises referencing a field of the first look-up table associated with increasing the transmission power of the first antenna (paragraphs 0060, 0063 and 0140).

Regarding claim 9, and as applied to the claim 1 above, Koshy et al discloses wherein the first communication network comprises a cellular network, Bluetooth network, or Wi-Fi network (paragraph 0064).

Regarding claim 10, Koshy et al discloses an electronic device (figures 1 and 4, a mobile information handling system; paragraphs 0017 and 0061-0062), comprising: a first group of antennas (figure 4, antenna systems 408, 410, and 412; paragraphs 0064 and 0067); a second group of antennas (figure 4, antenna systems 404,  and 406; paragraphs 0064 and 0067); and power control circuitry coupled to each antenna of the first group of antennas and each antenna of the second group of antennas (figure 4, a modular dynamic wireless power control system 450; paragraphs 0061 and 0063) , the power control circuitry configured to: receive an indication to increase a transmission power of a first antenna of the first group of antennas (paragraphs 0061 and 0063, “…modular dynamic wireless power control system 450 may receive a plurality of inputs and access a dynamic power control adjustment policy stored for antenna element power control parameters to execute modifications to the power levels amongst the antenna systems 404, 406, 408, 410 and 412”); and in response to receiving the indication to increase the transmission power of the first antenna, maintain a superposition radiation power of the electronic device below or equal a specific absorption ratio threshold by: decreasing a transmission power of a second antenna of the first group of antennas (paragraph 0068); maintaining a transmission power of a third antenna of the first group of antennas (paragraphs 0088-0089); increasing the transmission power of the first antenna; and maintaining a transmission power of each antenna of the second group of antennas(paragraphs 0088-0089). Although Koshy et al does not explicitly disclose the first antenna and the second antenna having a separation distance less than a threshold separation distance and the first antenna and the third antenna having a separation distance greater than the threshold separation distance, Koshy et al discloses “a plurality of antenna systems 520, 522, 524, and 526 mounted around various locations” (paragraph 0069). Koshy et al discloses “a plurality of antenna systems can be  mounted around various locations, it would have been obvious to one ordering skill in the art to arrange the first antenna and the second antenna having a separation distance less than a threshold separation distance and the first antenna and the third antenna having a separation distance greater than the threshold separation distance by design preference to ensure that no interference is introduced among the antennas  

Regarding claim 11, and as applied to the claim 10 above,   Koshy et al discloses wherein the power control circuitry is configured to receive a second indication to increase a transmission power of at least one antenna of the second group of antennas (paragraphs 0063, 0088-0089 and 0140).

Regarding claim 12, and as applied to the claim 11 above,  Koshy et al discloses wherein the power control circuitry is configured to, in response to receiving the second indication to increase the transmission power of the at least one antenna of the second group of antennas, maintain the superposition radiation power of the electronic device below or equal the specific absorption ratio threshold by: increasing the transmission power of the at least one antenna of the second group of antennas; and maintaining the transmission power of each antenna of the first group of antennas (paragraphs 0063, 0088-0089 and 0140).

Regarding claim 13, and as applied to the claim 10 above,  Koshy et al discloses wherein the first group of antennas is located at an upper part of the electronic device and the second group of antennas is located at a lower part of the electronic device figure 5,  antenna systems 520- 526 of  an information handling system 500; paragraph 0069, Antennas 524 and 526 are WWAN antennas …antennas 520 and 522 are WLAN antenna systems”).

Regarding claim 14, and as applied to the claim 10 above, Koshy et al discloses wherein the power control circuitry configured to: receive an indication to increase the transmission power of the third antenna of the first group of antennas; and in response to receiving the indication to increase the transmission power of the third antenna (paragraph 0063); maintain the superposition radiation power of the electronic device below or equal the specific absorption ratio threshold by: maintaining the transmission power of the first antenna and the second antenna of the first group of antennas(paragraphs 0088-0089); increasing the transmission power of the third antenna of the first group of antennas; and maintaining a transmission power of each antenna of the second group of antennas (paragraphs 0088-0089).

Regarding claim 15, and as applied to the claim 10 above, Koshy et al discloses wherein the threshold separation distance corresponds to a specific absorption ratio to peak location separation ratio (figure 7A, 720A-728A; paragraphs 0082-0083). 

Regarding claim 16, Koshy et al discloses a method to manage transmission power in a multi-radio electronic device (figures 1 and 4-5, an information handling system), comprising: receiving, by power control circuitry, an indication to increase a transmission power of a first antenna of a first group of antennas configured to join a first communication network (figure 4,  a modular dynamic wireless power control system 450; paragraph 0062-0064 ”… modular dynamic wireless power control system 450 may receive a plurality of inputs and access a dynamic power control adjustment policy stored for antenna element power”), the first group of antennas located at an upper area of the multi- radio electronic device (figure 4,  antenna systems 408, 410, and 412; paragraph 0064 ); and decreasing, by the power control circuitry, the transmission power of a second antenna of the first group of antennas configured to join a second communication network while increasing the transmission power of the first antenna (paragraphs 0068 and 0140,….. the modular dynamic wireless power control system may send an instruction to increase the power level to the antenna system having the higher data transmission rate and/or higher assessed data priority level in a level commensurate with an instruction to decrease a second antenna system power level that has a lower transmission level and/or a lower data priority level.”;  see figure 7B, 726B, paragraph 0089, “…At 726B, the modular dynamic wireless power control system yields a power cutback of WLAN. ….the higher WWAN antenna system data transmission levels may be permitted to implement a corresponding increase in power levels within the limitations of 715”.) and maintaining a transmission power of each antenna of a second group of antennas different from the first group of antennas (figure 7B, 724B, paragraph 0089).
 	In another embodiment, Koshy et al discloses a first group of antennas located at an upper area of a multi- radio electronic device (figure 5,  antenna systems 524 and 526 of  an information handling system 500; paragraph 0069, Antennas 524 and 526 are WWAN antennas”) and  a second group of antennas located at a lower area of the multi-radio electronic device(*figure 5,  antenna systems 520 and 522 of  the information handling system 500; paragraph 0069, “..antennas 520 and 522 are WLAN antenna systems”).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrange the first group of antennas located at an upper area of the multi- radio electronic device and the second group of antennas located at a lower area of the multi-radio electronic device by design preference to ensure that no interference is introduced among the antennas . 

Regarding claim 17, and as applied to the claim 16 above, Koshy et al discloses wherein receiving the indication to increase a transmission power of the first antenna is based on detecting one or more triggering events comprising initiation of a call, change in a connection tower, transmission of data, reception of data, or any combination thereof (paragraph 0140,
“… the modular dynamic wireless power control system may send an instruction to increase the power level to the antenna system having the higher data transmission rate ”)

Regarding claim 18, and as applied to the claim 17 above, Koshy et al discloses comprising receiving a subsequent indication to adjust transmission power of the first antenna, the second antenna, or each antenna of the second group of antennas based on detecting a subsequent triggering event (figure 8, steps 815, 820 and 860; paragraphs 0105-0106 and 0128-0129).

Regarding claim 19, and as applied to the claim 16 above, Koshy et al discloses wherein the indication to increase the transmission power of the first antenna is provided by a Wireless Communication Interface message (paragraphs 0065 and 0140, “…the modular dynamic wireless power control system may send an instruction to increase the power level to the antenna system.” ). 

Regarding claim 20, and as applied to the claim 16 above, Koshy et al discloses comprising maintaining a transmission power of a third antenna of the first group of antennas (paragraph 0091). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649